         Case 17-43890-elm13 Doc 49 Filed 06/11/19               Entered 06/11/19 10:26:10           Page 1 of 2
PAM BASSEL STANDING CHAPTER 13 TRUSTEE
Bar No. 01344800
7001 Blvd. 26, Suite 150
North Richland Hills, TX 76180
Phone (817) 916-4710
Fax (817) 916-4770
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

IN RE:                                                                                      CASE NO.: 17-43890-ELM-13

         ANGEL REE SANSOM
              2315 WESTBROOK DRIVE
              CARROLLTON, TX 75007
              SSN / ITIN: XXX-XX-7205
              AKA ANGEL RUSK
              AKA ANGEL RUSK-SANSOM

DEBTOR(S)                                                    PRE-HEARING CONFERENCE: JULY 5, 2019 AT 8:30 AM

     TRUSTEE’S OBJECTION TO DEBTOR’S MODIFICATION OF CHAPTER 13 PLAN AFTER CONFIRMATION

TO THE HONORABLE U.S. BANKRUPTCY JUDGE:

       NOW COMES Pam Bassel Standing Chapter 13 Trustee and files this Trustee’s Objection to Debtor’s Modification
of Chapter 13 Plan after Confirmation. Trustee would respectfully show the Court:

   1. Trustee DENIES the allegations of Debtor’s Modification to the extent that the Debtor claims the modification is
      necessary due to actions of the Trustee.

   2. On January 29, 2018, Mortgage Lender, First United Bank and Trust Company filed Proof of Claim No. 12-1. The
      Mortgage Proof of Claim Attachment Official Form 410A attached to the claim was incomplete.

   3. On April 13, 2018, Trustee filed a Trustee’s Recommendation Concerning Claims (“TRCC”). The TRCC was
      served on Debtor, Debtor’s Attorney, and the Mortgage Lender and proposed the following treatment:




   4. No Parties objected to the TRCC. Any resulting deficiency on post-petition mortgage payments since the filing of
      the TRCC is attributable solely to Debtor’s counsel’s neglect.

   5. The Modification fails to meet the “feasibility” requirements of 11 U.S.C. §§1329(b)(1) and 1325(a)(6) because the
      Modification proposes payments of $2,410.00 per month, starting December 25, 2019, while the monthly surplus
      reflected on the Schedule J on file in this case is $2,075. In addition, Debtor has not made a full plan payment
      since December 2018.

   6. The Modification does not meet the “good faith” requirements of §§1329(b)(1) and 1325(a)(3) because by removing
      the excess base provision, the Modification would require the Trustee to file a modification or obtain an order of the
      court to disburse any excess base amount created by the Modification to the unsecured creditors. The Modification
      contains excess base that could be disbursed to the unsecured creditors without additional modification or order.

        WHEREFORE, Trustee prays that Debtor’s Modification of Chapter 13 Plan after Confirmation be DENIED and for
general relief.




Page 1 of 2
TRUSTEE’S OBJECTION TO DEBTOR’S MODIFICATION OF CHAPTER 13 PLAN AFTER CONFIRMATION
        Case 17-43890-elm13 Doc 49 Filed 06/11/19                 Entered 06/11/19 10:26:10           Page 2 of 2
                                                                  Respectfully submitted,

                                                          By:     /s/ Ethan S. Cartwright
                                                                  Ethan S. Cartwright, Staff Attorney
                                                                  Bar No. 24068273
                                                                  PAM BASSEL STANDING CHAPTER 13 TRUSTEE
                                                                  Bar No. 01344800
                                                                  7001 Boulevard 26, Suite 150
                                                                  North Richland Hills, TX 76180
                                                                  (817) 916-4710 Phone
                                                                  (817) 916-4770 Fax


                                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was served on or before the date of filing. Service was
accomplished electronically on Debtor’s attorney and all parties entitled to electronic notice and by first class mail on the
Debtor(s) and the parties listed below, if any.

                                                          By:     /s/ Ethan S. Cartwright
                                                                  Ethan S. Cartwright




Page 2 of 2
TRUSTEE’S OBJECTION TO DEBTOR’S MODIFICATION OF CHAPTER 13 PLAN AFTER CONFIRMATION
